Citation Nr: 0510236	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  98-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a heart disorder as 
a result of exposure to herbicides and/or nerve gas.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to April 
1972.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied 
service connection for a heart disorder as a result of 
exposure to herbicides and/or nerve gas and for PTSD.

In a June 2001 decision, the Board affirmed the denial of 
service connection for a heart disorder as a result of 
exposure to herbicides and/or nerve gas.  The Board also 
remanded the issue of service connection for PTSD.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2003, the 
Court vacated that portion of the Board's decision which 
denied service connection for a heart disorder as a result of 
exposure to herbicides and/or nerve gas and remanded the 
matter back to the Board for development consistent with the 
Secretary's Motion for Partial Remand and to Stay Further 
Proceedings.  The Court noted that the remanded claim of 
service connection for PTSD was not yet subject to a final 
Board decision, and hence not part of the current appeal.

In September 2003, the Board then remanded the case with 
instructions that the veteran be provided with proper notice 
under the Veterans Claims Assistance Act of 2000.  The case 
is once again before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  No medical evidence establishes that the veteran suffers 
from an organic heart disorder. 

3.  The record demonstrates that the veteran does not have 
PTSD.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A.      §§ 1154, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1154, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a heart 
disorder and PTSD.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
issued January 1998; a statement of the case issued in March 
1998; supplemental statements of the case issued in April 
1998 and November 2004; as well as letters by the RO dated in 
August 2001, February 2002, June 2002, and July 2004.  

The Board notes that the notice letters notified the veteran 
of the VCAA and informed him of which evidence, if any, 
should be obtained by him and which evidence, if any, VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103.  
The veteran was also notified of the VA regulation concerning 
service connection for PTSD based on a personal assault and 
the evidence needed to substantiate his claim.  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The Court recently held that compliance with 38 U.S.C.A. § 
5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable determination by 
the agency of original jurisdiction ("AOJ" or "RO").  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In the present case, the Board notes that the veteran 
was not provided notice of the VCAA prior to the RO's initial 
adjudication of his claim in January 1998.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case is harmless error, as the content of 
the notice fully comply with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the notice letters do not specifically 
contain the "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to submit 
any evidence pertaining to his claims through the documents 
described above.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  Pursuant to the Board's remand, the 
veteran was afforded a VA psychiatric examination in November 
2004 to determine whether he suffered from PTSD as a result 
of service.  The veteran has also been afforded VA 
examinations which included findings pertaining to his heart.

The RO also provided the veteran with a letter and 
questionnaire concerning service connection for PTSD based on 
an in-service personal assault.  The veteran was asked to 
complete and return the questionnaire, but failed to provide 
any additional evidence in support of his claim.  The Court 
has held that the duty to assist is not a one-way street.  If 
a veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In light of the veteran's failure to provide the 
necessary details concerning his claimed stressors, VA has 
satisfied its responsibilities to assist the veteran in 
connection with the current claim.  Thus, under the 
circumstances of this case, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Service Connection for a Heart Disorder

The veteran maintains that he currently suffers from a heart 
disorder as a result of exposure to herbicides and/or nerve 
gas while serving in Vietnam.  He claims that he has an 
abnormal electrocardiogram (EKG), which constitutes evidence 
of a heart disorder.  For the reasons that follow, the Board 
disagrees and finds that the preponderance of the evidence is 
against the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, such as cardiovascular 
disease and hypertension, may be presumed to have been 
incurred in service if manifest to a compensable degree (10 
percent) within one year of discharge from service.  38 
U.S.C.A.          §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In addition to these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a 
veteran was exposed to Agent Orange during active military, 
naval, or air service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  However, even if an appellant is found not entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

Finally, to the extent that the veteran's claims of exposure 
to "nerve" gas constitute a claim that he was exposed to a 
specified vesicant agent in service, the Board notes that 
service connection may be established on a presumptive basis 
for certain conditions (including chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung cancer (except mesothelioma), 
squamous cell carcinoma, or a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease or acute nonlymphocytic leukemia) if, 
during active military service, the veteran had full-body 
exposure to nitrogen or sulfur mustard or Lewisite and 
subsequently develops the condition.  38 C.F.R. § 3.316 
(2004).

In the present case, the veteran's military records reflect 
that he served in the Republic of Vietnam during the Vietnam 
era.  However, his service medical records make no reference 
to any cardiovascular problems.  Of particular relevance, his 
separation examination performed in April 1972 reflects that 
his blood pressure was 108/70, with a pulse of 72 beats per 
minute.  No cardiovascular abnormalities were identified.

Medical evidence after the veteran's separation from active 
duty also fails to show that the veteran suffers from a heart 
disability related to his military service.  A November 1997 
Holter monitor report from the Ozarks Medical Center shows a 
normal sinus rhythm with rare atrial premature 
depolarizations and ventricular premature depolarizations.  

The veteran also underwent a VA examination in November 1997, 
at which time he claimed that he had been diagnosed with an 
abnormal EKG.  He reported infrequent dizziness when 
standing, but denied chest pain, shortness of breath, angina, 
abnormal sweating, nausea, and syncope.  Physical examination 
showed a blood pressure reading of 122/80 while sitting and 
124/80 while lying down.  An EKG showed a normal sinus rhythm 
with a non-specific and T-wave abnormality.  The examiner 
discussed these findings with the chief of medicine who also 
reviewed the EKG report.  Although the chief of medicine 
could not explain the non-specific ST-T wave, she said it was 
not uncommon and was an otherwise normal sinus rhythm.  Under 
the diagnosis section, the examiner noted "electrocardiogram 
normal sinus rhythm, nonspecific ST-T wave abnormality." 

The veteran was afforded a VA cardiovascular examination in 
January 1998.  At that time, the veteran reported a history 
of collapsing in 1971, 1993, and 1995.  However, the examiner 
found no significant cardiac history.  A multigated angiogram 
(MUGA) scan was performed which showed a normal left 
ventricular ejection fraction (LVEF) of 55% without focal 
wall motion abnormality.  The examiner concluded that there 
was no rheumatic heart disease, no arteriosclerotic heart 
disease, no hypertension, and no heart disability present. 

At a May 2001 hearing before the undersigned Veterans Law 
Judge, the veteran expressed his belief that he currently 
suffered from a heart condition as a result of having been 
exposed to herbicides and nerve gas while serving in Vietnam.  
He related an incident in which he was standing near an 
unidentified canister when it was opened.  He said he was 
able to smell what be believed to be gas.  He then began to 
walk away but collapsed after walking only twelve feet.  He 
alleged that another soldier who was also standing nearby had 
died a week later.  After this incident, he said the gas in 
the container was sprayed in a room and that he and other 
soldiers were ordered to enter the room and inhale the fumes.  
In addition, the veteran said he was exposed to Agent Orange 
while in Vietnam, which he described as a large white cloud.  
He stated that heart problems were identified on several 
occasions in service, including a medical examination 
performed in 1972 in Brooklyn, New York, but that all 
pertinent records were destroyed by a superior who resented 
the veteran because of a period in which he was absent 
without leave (AWOL). 

In correspondence received at the Board in June 2001, the 
veteran stated that he collapsed and suffered a mild heart 
attack in service.  He then asserted that VA had falsified 
his records, but then failed to elaborate.  He also reported 
a family history of heart disease, stating that his 
biological father received a medical discharge from the 
military for a bad heart.  

A June 1999 decision by the Social Security Administration 
(SSA) shows that the veteran was entitled to SSA benefits as 
of January 1994 for a primary diagnosis of schizophrenia, 
with no mention of a heart disorder.  

A June 2001 VA outpatient treatment report noted that the 
veteran was seen after he indicated that a private physician 
had recently told him that his blood pressure was slightly 
elevated.  However, his blood pressure was 132/85.  The 
diagnostic assessment was "Normal at this time."

After reviewing the merits of the case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a heart 
disorder as a result of exposure to herbicides and/or nerve 
gas.  The veteran's service in the Republic of Vietnam during 
the Vietnam era is not in dispute.  However, the veteran has 
not presented medical evidence establishing that he currently 
has an organic heart disability related to his military 
service.  The only objective finding includes a non-specific 
and T-wave abnormality on EKG examination in 1998, which, by 
itself, does not constitute a disability, as the cardiologist 
found no rheumatic heart disease, no arteriosclerotic heart 
disease, no hypertension, and, in fact, no heart disability 
at all.  The Board notes that a VA physician said the EKG 
finding was not uncommon and was an otherwise normal sinus 
rhythm.  

The Board emphasizes that an abnormal EKG constitutes a mere 
finding and is not a disability for VA compensation purposes.  
In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court held that, in the absence of proof of the presently 
claimed disability, there can be no valid claim.  See also 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability; Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  Since no medical 
evidence establishes that the veteran suffers from a current 
heart disorder, this claim must be denied. 

Despite the veteran's assertions that he currently suffers 
from a heart condition, as a layperson without medical 
expertise or training, his statements alone are insufficient 
to establish the presence of this claimed disability.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions 
of medical etiology cannot constitute evidence to render a 
claim well grounded under section 5107(a)); Espiritu, 2 Vet. 
App. at 494-495 (laypersons are not competent to render 
medical opinions).  Thus, the veteran's statements concerning 
the presence of a current heart disability related to service 
are of limited probative value, particularly in light of the 
medical evidence showing no such disorder.

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a heart disorder.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

II.  Post-Traumatic Stress Disorder

The second issue before the Board is whether the veteran 
suffers from PTSD as a result of service.  Service connection 
for PTSD requires the following three elements: [1] a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), [2] credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R.        § 3.304(f).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

In this case, no evidence shows that the veteran engaged in 
combat with an enemy force.  The veteran was not awarded the 
Combat Infantryman Badge, the Purple Heart Medal, or any 
other award associated with valor or heroism shown while 
engaged with an enemy force.  Where a determination is made 
that the veteran did not "engage in combat with the enemy," 
or that the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran claims that he suffers from PTSD as a result of a 
having been assaulted on two occasions while serving in 
Vietnam.  The regulation governing this type of claim, 38 
C.F.R. § 3.304(f), was amended while the veteran's appeal was 
pending.  This amendment, which became effective March 7, 
2002, addresses the type of evidence that may be considered 
relevant in corroborating the occurrence of a stressor in 
claims for service connection for PTSD resulting from a 
personal assault.  The veteran was notified of the amended 
regulation and provided an opportunity to submit additional 
evidence in support of his claim. 

If PTSD is based on an in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In this case, the veteran's alleged in-service stressors 
include two personal assaults.  The veteran related that the 
first incident occurred while playing soccer with some 
children in Saigon, when two Vietnamese civilians approached 
him and knocked him down.  He said he received no medical 
attention but reported the incident to a Lieutenant Commander 
Whitman.  He said the second incident occurred while walking 
down a street in Saigon after a night of drinking.  He 
reported that a scuffle broke out after he felt someone place 
a knife to his back.  He stated that the man hit him in the 
eye with a rock and tore his tear duct.  He said he received 
medical attention in Saigon and was later transferred to 
Fitzsimons Hospital after stopping in Japan.  

In correspondence received in June 2001, the veteran also 
reported a stressor in which he allegedly came under enemy 
attack.  He stated, "I had to go off base to capture a V.C. 
who took shots at us was scared at first and that still 
bothers me and not the part of getting him except the worry 
(stress) of others and him getting the drop on me.  They told 
me they shot him."  

The veteran's service medical records show that he was 
treated for alcohol abuse, but make no reference to any 
psychiatric problems such as PTSD.  A June 1971 entry notes 
that the veteran presented with a history of excessive 
drinking which appeared to be precipitating disciplinary 
problems, such as unauthorized absences, drunk and 
disorderly, etc.  The veteran would apparently get drunk 
about once a week, when he would consume up to two quarts of 
whiskey.  The veteran reported that he had no disciplinary 
problems when he was not drinking. 

A service medical record dated September 1971 shows that the 
veteran was struck over the left eye by a rock by a 
Vietnamese civilian in Saigon on August 28, 1971.  The 
veteran sustained a laceration of the upper and lower left 
eye lids with a severing of the lower canaliculi.  A primary 
repair of the lower canaliculi was attempted but was 
unsuccessful.  The veteran was take to Fitzsimons General 
Hospital with a tearing of the left eye.  

After service, the record shows that the veteran was 
hospitalized by VA in November 1985 after his employer 
indicated that he did not want him working as a tree-trimmer, 
because he appeared drowsy and shaky.  The diagnosis was 
schizoaffective disorder.  

After filing his claim, the veteran was afforded a VA 
psychiatric examination in October 1997.  The examiner 
interviewed the veteran, recorded his history concerning two 
prior assaults in Vietnam, and conducted a mental status 
examination.  Thereafter, the examiner concluded that the 
veteran had an anxiety disorder and a history of alcohol 
abuse in full remission.  It was noted that the veteran 
exhibited some symptoms of PTSD but did not meet the full 
criteria for such a diagnosis based on the DSM-IV. 

The veteran underwent psychiatric treatment at the Ozarks 
Medical Center from November 1997 to July 1998.  Records from 
that facility reflect that the veteran appeared grossly 
psychotic due to a diagnosis of paranoid schizophrenia.  
However, one treatment record listed a diagnosis of 
"consider PTSD." 

Treatment records dated in December 1998 and January 1999 
from Psychiatric Associates included diagnoses of 
schizophrenia, paranoid type, and PTSD.  A February 1998 VA 
outpatient treatment record also listed a provisional 
diagnosis of PTSD.  However, a September 1998 VA treatment 
record included a medical opinion that the veteran's symptoms 
were not consistent with PTSD.  Instead, it was noted that 
schizophrenia, paranoid type, needed to be ruled out.  An 
October 1998 entry showed that the veteran was seen for 
syncopal episodes.  A history of PTSD was also noted. 

A June 1999 SSA decision indicated that the veteran was 
entitled to SSA benefits as of January 1994.  The primary 
diagnosis was schizophrenia, with no mention of PTSD.

A November 1999 VA treatment record listed a diagnosis of 
schizophrenia, paranoid type.  The clinician commented that 
the veteran was either acutely psychotic or grossly 
malingering.  The clinician then opined that it was most 
likely a combination of the two.  

Pursuant to the Board's remand, the veteran was afforded a VA 
psychiatric examination in November 2004 to determine whether 
he suffered from PTSD as a result of service.  When asked 
about memories of the war, the veteran responded that he 
wished to be paid for being there.  He stated, "Americans 
were paid for fighting the English as Minutemen and this was 
adopted into the Constitution and I want to be paid too."  
The veteran then denied  having any recurrent, intrusive, or 
distressing recollections, thoughts, dreams, or flashbacks.  
He also denied problems with depression and anxiety.  The 
veteran told the examiner about the incident in which he was 
attacked by "cowboys", a purported nickname for Vietnamese 
civilians, in which he was struck in the eye by a rock.  He 
also reported an incident in which he took an M16 and chased 
someone who had been shooting at them.  

A mental status examination revealed some signs of delusional 
thinking, with no other significant findings shown.  The 
examiner concluded with diagnoses of schizophrenia of the 
paranoid type and alcohol abuse.  The examiner commented that 
the evaluation depicted an individual with a thought 
disorder, as he was apparently experiencing some delusional 
thinking of a persecutory type.  He believed, for example, 
that the federal government was moving against him in not 
providing him with compensation benefits he believed he was 
due for serving his time in Vietnam.  In declining to provide 
a diagnosis of PTSD, the examiner pointed out that the 
veteran did not present with any complaints, problems, 
symptoms, treatment, or difficulties associated with a 
diagnosis of PTSD.  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  In 
particular, the Board finds that the preponderance of the 
evidence is against a finding that the veteran suffers from 
PTSD, the first element under 38 C.F.R. § 3.304(f).  The 
medical evidence concerning a diagnosis of PTSD includes a 
February 1998 treatment record from Psychiatric Associates 
which listed a diagnosis of PTSD (provisional).  The fact 
that word "provisional" was included indicates that there 
was some question as to that diagnosis.  Moreover, a 
September 1998 treatment record from Psychiatric Associates 
indicated that the veteran's symptoms were not consistent 
with PTSD.  However, a December 1998 treatment record from 
Psychiatric Associates listed diagnoses of schizophrenia, 
paranoid type, and PTSD.  

Nevertheless, the remainder of the medical evidence 
overwhelming shows that the veteran's symptoms do not meet 
the criteria for PTSD.  The November 1985 VA hospitalization 
report listed a diagnosis of schizoaffective disorder.  A VA 
examiner in October 1997 also declined to diagnose the 
veteran with PTSD based on a review of the claims file, an 
interview with the veteran, and findings from a mental status 
examination.  Although the examiner indicated that the 
veteran exhibited some of the symptoms of PTSD, he did not 
meet the full criteria for that diagnosis under the DSM-IV.  
Treatment records from VA and non-VA sources also fail to 
attribute the veteran's symptoms to PTSD, but instead 
attribute his symptoms to schizophrenia.  In November 1999, 
for example, a VA clinician attributed the veteran's problems 
to psychoses and malingering.  

The Board also places significant probative value on the 
November 2004 VA examination report, which was based on a 
review of the claims file, an interview with the veteran, and 
findings from a mental status examination.  In that report, 
the examiner declined to diagnose the veteran with PTSD, 
pointing out that the veteran did not present with any 
complaints, problems, symptoms, treatment, or difficulties 
associated with that diagnoses.  Instead, the examiner 
diagnosed the veteran with schizophrenia of the paranoid type 
and alcohol abuse.  

The Board places greater probative value on the opinions 
provided by two VA examiners in October 1997 and November 
2004, as they were based on a review of the claims file and 
supported by sound rationale.  In contrast, the diagnosis of 
PTSD listed in records for Psychiatric Associates does not 
appear to be based on a review of the record, nor is the 
diagnosis supported by sound rationale.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
("the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . ."). 

The Board thus concludes that record demonstrates that the 
veteran does not have PTSD.  In light of this finding, his 
claim of entitlement to service connection for PTSD must be 
denied.  See Sanchez-Benitez, Degmetich, and Brammer, all 
supra.  Despite the veteran's statements that he currently 
suffers from PTSD as a result of service, his statements 
alone are insufficient to prove his claims.  See Grottveit 
and Espiritu, both supra.

Since the veteran does not have a diagnosis of PTSD, the 
Board need not discuss the remaining two elements under 
38 C.F.R. § 3.304 (i.e., credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s)).

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for a heart condition as a result of 
exposure to herbicides and/or nerve gas is denied.

Service connection for post-traumatic stress disorder is 
denied. 


	                        
___________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


